FILED
                            NOT FOR PUBLICATION                             APR 13 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FIONA STRASHOON,                                 No. 09-55439

              Plaintiff - Appellant,             D.C. No. 3:07-cv-00067-MMA-
                                                 POR
  v.

NORTHROP GRUMMAN                                 MEMORANDUM *
CORPORATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                        Argued and Submitted April 7, 2010
                               Pasadena, California

Before: FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

       Plaintiff Fiona Strashoon appeals the district court’s grant of summary

judgment to Defendant Northrop Grumman Corporation dismissing her claim for

equitable estoppel under the Employee Retirement Income Security Act




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          -2-

(“ERISA”), 29 U.S.C. §§ 1001–1461. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. For the following reasons, we affirm.

      When an ERISA plan beneficiary brings an equitable estoppel claim against

the plan administrator pursuant to 29 U.S.C. § 1132(a)(3), “in the face of contrary

written plan provisions,” Greany v. W. Farm Bureau Life Ins. Co., 973 F.2d 812,

821 (9th Cir. 1992), she must establish not only (1) “a material misrepresentation,”

(2) “reasonable and detrimental reliance upon the representation,” and (3)

“extraordinary circumstances,” but also that (4) “the provisions of the plan at issue

[are] ambiguous such that reasonable persons could disagree as to their meaning or

effect,” and (5) the “representations . . . made to [her] involv[ed] an oral

interpretation of the plan,” Pisciotta v. Teledyne Indus., Inc., 91 F.3d 1326, 1331

(9th Cir. 1996) (per curiam).

      Here, Plaintiff seeks to equitably estop Defendant from enforcing a

provision in its pension plan governing the finality of elections for retirement

benefits. She premises her claim on a misstatement, made by a representative in

Defendant’s employee benefits service center, that her election for early retirement

would have no effect on her continued eligibility to receive benefits under a long-

term disability plan administered by another company. The record shows that
                                           -3-

Plaintiff relied on this misstatement to her detriment; her long-term disability

benefits stopped once she elected to take early retirement.

      But even assuming without deciding that the service center representative

was acting as Defendant’s agent, and that the pension plan term governing finality

of elections is ambiguous, Plaintiff’s proof still falls short under Pisciotta’s fifth

prong. Nothing in the record shows that Plaintiff requested, or that Defendant

provided, an oral construction of the finality-of-election term prior to Plaintiff’s

election. In the absence of such proof, we cannot force Defendant to let Plaintiff

reverse her election. We therefore affirm the district court’s ruling.

      The parties shall bear their own costs on appeal.

      AFFIRMED.